DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, 8 and 13 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 5, 7 and 8, “such as” is narrative language that does not positively claim the invention. Examiner, however, reasonably interprets “such as” and following limitations as removed from the claims.
Regarding claim 7, "a distance of from 1 to 25-" should read "a distance of 1 to 25 mm".
Regarding claim 8, “of each at least 3 mm” should read “of at least 3 mm”.
Regarding claim 13, "a packaging container" should read "the packaging container".
Regarding claim 15, “defined in or by a first layer” should read “define in or by the first layer”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US 4207725 issued to Smith (hereinafter “Smith”), and in the alternative under 35 U.S.C. 103 as unpatentable over Smith.
Regarding claim 1, Smith teaches a transport closure (Figures 1 and 2, closure member 21, and 31, 32, 22, 23, 24) for use in a packaging container (Fig 1, container 11) for bulk solids (dehydrated or dried product - col 1, line 25), said transport closure comprising or consisting of 
Fig 2, 31 and 32; a laminate - col 3, line 29) of a first layer (Fig 2, closure member 21) and a second layer (Fig 2, sealing partition 31), 
      said first layer being delimited by a first layer peripheral edge (Fig 2, peripheral edge of 31), said second layer being delimited by a second layer peripheral edge (Fig 2, peripheral edge of 21), 
      said second layer comprising or consisting of a weldable material (layer 31 is aluminum and polyethylene - col 3, line 29; plastic or aluminum is weldable) and said first layer having a higher tear strength than said second layer (Fig 2, thicker material of 21 over 31 means higher tear strength); 
      wherein said first layer is provided with a weakening line (Fig 1, line 24) defining a pull-tab (Fig 1, tab 22) in said first layer and having 
   a first (Fig 1, left end point of 24) and a second base point (Fig 1, right end point of 24), said base points being arranged at a base end (Fig 1, end of tab 22 around line 24) of said pull-tab, opposite to a gripping end (Fig 1, distal end of tab 22 above line 24) of said pull-tab, and at a distance d1 and d2 respectively (Fig 1, distance from left and right end points of 24, respectively), 
of from 1 to 30 mm (claim 1, a method of handling; the cross section shown in Fig 1 demonstrates that, as a container held in a human hand, the observed distances for the cited distances d1 and d2 are on a millimeter scale within the claimed range) from said first peripheral edge, 
      wherein said weakening line forms one or both of a first (Fig 1, leftmost score line 23) and a second weakening line leg (Fig 1, rightmost score line 23) 
      that said second layer peripheral edge extends beyond (first layer closure 21 inserts into second layer partition 31 with  32, therefore 31 is outside and beyond the peripheral perimeter of 21 - col 3, lines 6-8) said first layer peripheral edge around the perimeter of said transport closure forming a transport closure welding collar (apron 32; a welding collar is a collar shape being capable of being welded as a function of material; also see ‘weldable material’ citation above).

Therefore Smith anticipates the claimed limitations.

Additionally and in the alternative, if an argument may be made that Smith does not specifically disclose each and every numerical value belonging to the claimed distance range of 1-30 mm (an entirety of the range not being in fact required for anticipation purposes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a range of distances including 1 to 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II-A) In re Aller, 105 USPQ 233. Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 2, Smith further teaches said first layer (Fig 2, closure member 21) is a paperboard layer (examiner chooses “or a paperboard layer”; container is paperboard - col 2, lines 19-20; Fig 2 cross section has same hash marks denoting same material between the container and the closure member 21), a metal disc, a plastic disc or a laminate thereof.

Regarding claim 3, Smith further teaches said first layer (Fig 2, closure member 21) has a thickness (shown in Fig 2; examiner notes that, as a container held in a human hand, the observed thickness is on a micrometer scale within this range) of from 5 to 2000µm or from 20 - 500 µm. 

Regarding claim 4, Smith further teaches said second layer (Fig 2, sealing partition 31) comprises or consist of a plastic film or a metal foil, such as Aluminum foil (examiner chooses “or comprises Aluminum foil”; 31 is Aluminum foil - col 3, line 27).

Regarding claim 5, Smith further teaches said second layer (Fig 2, sealing partition 31) has a thickness (shown in Fig 2; examiner notes that, as a container held in a human hand, the observed thickness is on a micrometer scale within this range) from 2µm to 500µm such as from 5 to 100 µm (see Objection for “such as” above).
  
Regarding claim 6, Smith further teaches said first layer (Fig 2, closure member 21) has a stiffness that is greater (shown in Fig 2, since the thickness is greater, stiffness is also greater) than said second layer (Fig 2, sealing partition 31).

Regarding claim 7, Smith further teaches said second layer peripheral edge (Fig 2, peripheral edge of 31) extends beyond said first layer peripheral edge (Fig 2, peripheral edge of 21) by a distance (shown in Fig 2; examiner notes that, as a container held in a human hand, the observed distance is on a millimeter scale within this range; col 3, line 37-40, sealing partition 31 (peripheral edge) should be larger than the container cross section (peripheral edge) in Figure 3 to create the apron 32) of from 1 to 25 mm, such as from 2 to 10 mm (see Objection for “such as” above).

Regarding claim 8, Smith further teaches said first and second base points (Fig 1, left and right end points of 24, respectively) at said base end (Fig 1, end of tab 22 around line 24) are arranged at a distance (shown in Fig 2; examiner notes that, as a container held in a human hand, the observed distance is on a millimeter scale and equal at least 3 mm) from each other of at least 3 mm (see Objection for a discussion of “such as” above).

Regarding claim 9, Smith further teaches said first layer (Fig 2, closure member 21) comprises a corner portion (since the container of Fig 1 is made by the same process as other disclosed shapes including a rectangular body - col 2, line 22 - it necessarily has a distinct corner portion; further given the outer location of the tab in Fig 1, said tab would necessarily be arranged in a corner portion) and that said pull-tab (Fig 1, tab 22) is arranged in said corner portion.

Regarding claim 10, Smith further teaches said distances d1 and d2 (Fig 1, distance from left and right end points of 24, respectively) for said first and said second base point (Fig 1, left and right end points of 24, respectively) respectively, of said weakening line (Fig 1, line 24) each are arranged no more than 10 mm (shown in Fig 2; examiner notes that, as a container held in a human hand, the observed distance appears to on a millimeter scale within this range) from said first layer peripheral edge (Fig 2, peripheral edge of 21).

Therefore Smith anticipates the claimed limitations.

Additionally and in the alternative, if an argument may be made that Smith does not specifically disclose each and every numerical value belonging to the claimed distance range of no more than 10 mm (an entirety of the range not being in fact required for anticipation purposes), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a range of distances no more than 10 mm from the first layer peripheral edge, since it has been held that where the general conditions of a claim are disclosed 

Regarding claim 11, Smith further teaches said pull-tab (Fig 1, tab 22) has a V-shape, O-shape, U- shape (examiner chooses “or U- shape”, shown in Fig 1) or a modified U-shape.

Regarding claim 12, Smith further teaches a first push-in area (area in first layer behind tab 22; that is, the area behind the upwardly bent tab - col 2, line 51; the area is capable of being pushed thereby reasonably a push-in area) is defined in (examiner chooses “or” “is defined in”) or by said first layer (Fig 2, closure member 21) and that said push-in area is provided at said gripping end (Fig 1, distal end of tab 22 above line 24) of said pull- tab.

Regarding claim 13, Smith further teaches a packaging container (Fig 1, container 11) for bulk solids being closed by the transport closure (Figures 1 and 2, closure member 21, and 31, 32, 22, 23, 24) of claim 1, said container comprising a tubular container body (tube shape shown in Fig 1) with a top end (Fig 1, top end of section 14) with a top opening (Fig 1, opening is within uppermost ring of section 14) and a bottom end (Fig 1, bottom end of section 12) with a bottom opening (Fig 2, opening within lowermost ring of section 12; while the cutaway in Figure 2 does not show the bottom, it is reasonably interpreted that the bottom of the image accurately represents the bottom of the container) comprising a container bottom (bottom member - col 2, lines 54-55), said container body having an inner surface (Fig 2, inner surface of 11) facing towards an inner compartment (Fig 2, inner compartment cavity of 11) in said packaging container and an outer surface (Fig 2, outer surface of 11) facing away from said inner compartment, said packaging container being closed (shown in Fig 1) at said top opening by said transport closure and said welding collar (apron 32; a welding collar is a collar shape being capable of being welded as a function of material; also see ‘weldable material’ citation above) being welded to said inner surface of said container body.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Smith in view of EP 1842792 issued to Drummond (hereinafter “Drummond”).
Regarding claim 14, Smith teaches some method of removing (21 and 31 are removed (thereby 32,22,23,24 are removed as well) - col 5, lines 18-19) the transport closure (Figures 1 and 2, closure member 21, and 31, 32, 22, 23, 24) from the packaging container (Fig 1, container 11), the method comprising the steps of:
    a) gripping (col 2, line 46 - tab 22 for gripping) the pull-tab (Fig 2, tab 22) at the gripping end (Fig 1, distal end of tab 22 above line 24); 
pulling reasonably occurs, as said tab 22 is reasonably a pull-tab and the removal of closure 21 necessitates an upward travel in Figure 2 after ‘gripping’ cited above, therefore requiring pulling) said pull-tab along (said pulling necessarily occurs along the line 24 being a bent scored portion between 21 and 22 - col 2, lines 50-53) the weakening line (Fig 1, line 24) and towards the base end (Fig 1, end of tab 22 around line 24; therefore necessarily towards) and the first layer peripheral edge (Fig 2, peripheral edge of 31; reasonably towards this edge as a consumer would pull at an angle not perfectly perpendicular to the closure surface); 
    c) lifting (said removal and pulling from gripping the tab is reasonably and alternatively said to be lifting) said pull-tab slightly upwards (said lifting enacted in regular orientation of Figure 2 shows the direction is upwards),

but does not explicitly teach all of the particulars of the claimed method of removal, as claimed in its totality.

Drummond, however, teaches a method for removing a transport closure (Fig 3, closure membrane 10) from a packaging container (Fig 3, container 12), the method comprising the steps of: 
   a) gripping ([0025] “grasp the first tab area 44”) 
a pull-tab (tab 44) at a gripping end (end of 44 is gripped in Fig 3); 
   b) pulling (Fig 3; [0024] “tab 44 is pulled”) said pull-tab 
Fig 3 along dashed line) a weakening line (Fig 1, line of weakening 48) and towards a base end (Fig 1, end of 44 away from 50 therefore towards a base end of 44) and a first layer peripheral edge (Fig 2, peripheral edge of upper layer 26; necessarily towards this edge given the angle of pull in Figure 3); 
   c) lifting (Fig 3; [0026] tab 44 “is being pulled away” while “the membrane closure 10 is lifted away from the container”) said pull-tab 
slightly upwards (Fig 3 shows tab lifted upward) until a second layer (Fig 3, lower layer 22) breaks and detaches (Fig 4 shows 22 being broken and detached from container 12, at seam 36; [0020] layer 22 peeled from container 12 along seam 36) from an inner surface (Fig 2, surface of interior 20 up to and through seam 36) of said container body; and 
   d) pulling (Fig 3 and 4; [0029] “grab and pull” 44) said pull-tab 
upwards and backwards from said base end (Fig 4 shows an arrow, pointing upwards and backwards from the base end) such that said second layer breaks and detaches (Fig 4, shows consumer has broken and detached layer 22 from portion 36 of cited inner surface) from said inner surface at a welding seal (seam 36, a seal capable of welding; see NPL for Definition two of “weld”) and along said one or both (examiner chooses legs “or both” “first and second”; Fig 2, lines of weakening 48,49) of a first and/or second weakening line leg along peripheral edges ([0024] lines of weakening extend along the outer periphery…when the tab 44 is pulled) of said first layer until said transport closure is removed from said top opening and leaving less than 0.5 Fig 4, layer 22 is completely removed from rim 17, therefore reasonably at zero millimeters thereby satisfies the threshold) of said second layer extending (said zero millimeters thereby extends zero millimeters into the opening of the container) into said top opening of said container body.
Further insight from Figure 3 and 4 of Drummond reveals an applied pressure - which is force distributed over an area- ; the tab 44 is disclosed as a tab area 44, that when combined with [0008] “force is required to start the opening feature i.e. the tab” creates an applied pressure. Said pressure is applied at a push-in area shown in Fig 1 as located immediately near apex 50 of tab 44 defined by Fig 2, upper layer 26 and at the end of 44 gripped in Fig 3. Then Fig 3 shows the end of 44 inclined away from closure 10 providing a gap occupied by a finger. 

The purpose of removing a tab this specific way is to have the design minimize the likelihood of the tab detrimentally interfering with or being damaged by the manufacturing and packaging operations, and meet many consumers preferences of force required to open the closure ([0008] or first paragraph of BRIEF SUMMARY OF THE INVENTION section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the closure and method of Smith with particulars from the method of removal as taught by Drummond in order to advantageously not interfere with manufacturing, which saves costs on failure parts and 

Regarding claim 15, Smith as modified above teaches all of the claimed limitations, including in particular the step of pressure application in the modified method of removal (refer to the discussion of Figs. 3 and 4 of Drummond in the context of pressure application, above. Note Drummond’s teachings of the push-in area, the gripping end, and the overall orientation of the pressure application (with reference to Figs. 1-3 of Drummond), and additional details on the motivation for a person of ordinary skill in the art, as discussed in the rejection of the parent claim 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
GB 998102 – has two layers and a tab (Figure 10, layers 4, 6, and tab 18)
WO 2014062119 – closure but with further materials and welding (Figure 1, weldable first and second main layers 1a, 1b)
WO 2016034462 – has tab distances specified (Figure 2)
GB 1038995 – same method of tab lift (Figure 8)
US 20060289542 – layer peripheral edges are spaced (Figure 6, 2’ and 20)
US 20080110896 – Figure 6B is nearly applicant’s Figure 2E

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731